Citation Nr: 1218903	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  05-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to May 1999. 

These matters initially came before the Board of Veterans' Appeals  (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In September 2005, the Veteran testified at a hearing at the RO.  A transcript of this hearing is of record.

In November 2007, the Board denied the above listed claims as well as one other. The issues of service connection for a skin disorder and a left knee disability were subject to a Joint Remand with a subsequent Court Order dated August 2009.  The Board remanded this matter in February 2010 to ensure compliance with the Court Order.  The Board remanded this matter a second time in November 2010 in an effort to address ongoing evidentiary deficiencies.  This matter has been returned to the Board for further appellate review. 

Review of the electronic records discloses no additional evidence pertinent to this appeal.  


FINDINGS OF FACT

1.  A current skin disorder did not have its onset in service and is not etiologically related to service. 

2.  A left knee disability did not have its onset in service and is not etiologically related to service, and arthritis of the left knee was not present within one year of separation from such service. 



CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  A left knee disorder was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled. In this case, the Veteran's claim for service connection for a skin disorder and left knee disorder was received in November 2004.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in November 2004 prior to adjudication of his claim in January 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Additional notice was sent in March 2006 (shown in the electronic folder).  This letter notified him of how VA determines the disability rating and effective dates when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This matter was reajudicated in April 2012.

Thereafter, the claims were reviewed and a supplemental statement of the case was issued in June 2011.  See 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112   (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and post-service private and VA treatment records have been obtained and associated with his claims file. 

After the Board remanded this matter in February 2010 for further development, the Veteran underwent VA examinations of the skin and left knee in May 2010.  In November 2010 the Board found the examinations were not adequate and again remanded this matter for additional VA examinations to correct the deficiencies.  VA examinations scheduled to address the appellate issues in February 2011 and May 2011 were canceled apparently due to the Veteran's failure to appear.  In an August 2011 AMC letter, the Veteran was notified that the AMC had received notice from the VA medical center that he failed to report for various VA examinations scheduled, and requested he verify his correct contact information.  The letter also asked him to inform the VA if he did not want to attend further examinations.  

The Veteran responded to this letter with two letters sent in October 2011 saying that the VA never returned his calls and failed to contact him at his listed number, but instead called his work number, which can result in the message being delayed for days.  Thereafter, he was scheduled for a VA examination for January 2012, but notations indicate he failed to appear.  The notations also indicate that attempts to contact him at his home phone number he had listed in his contact information, were unsuccessful as his voice mailbox was full.  An attempt to contact his work number reached an individual who was not the Veteran, and the number was marked as a wrong number.  Thereafter the Veteran was sent a letter in February 2012 advising him that he failed to again report for a VA examination scheduled for February 8, 2012, and asked him to call the VA if he wished to reschedule.  This was sent to his current address.  The Veteran did not respond.  

The Board observes that the duty to assist is a two-way street. If a veteran wishes help in determining their claim, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991). Thus, the Board finds the RO has substantially complied with the requirements of the earlier remand as the ordered VA examination was afforded the Veteran, even providing him additional opportunity to appear after he failed to report the first attempt, and the findings are as complete as the Veteran has allowed.  See Dymant v. West, 13 Vet. App. 141, 146-47 (1999).  Under the facts of this case, 'the record has been fully developed,' and 'it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what additional evidence he should submit to substantiate his claim[s].' Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant); Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006)

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. See 38 C.F.R. § 3.303(d) .

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service. Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. See 38 C.F.R. § 3.102 (2011).


Factual Background and Analysis-- Skin Disorder 

The Veteran claims entitlement to service connection for a skin disorder.  He specifically alleges that he has a skin disorder affecting his hands that began in service.  His written lay statements and his September 2005 hearing allege that he had treatment for lumps on his index fingers which were treated in service by burning them off with some sort of acid, but they returned.  His September 2005 hearing testimony further suggested that the bumps began after he was out in the field and felt like he had gotten stung by something.  

On enlistment in February 1996, his skin was noted to have keloids on his left shoulder and he had a smallpox vaccination scar on his right deltoid.  No other area of the body was described as having any significant skin findings.  In the accompanying report of medical history he denied any skin diseases, tumors or cysts.  Service treatment records do show that he was treated for acne, with blackheads and blemishes, but no inflamed lesions in March 1998, April 1998, and June 1998.  By June 1998, he stated that the medication used to treat the acne was working and it was going away.  Examination revealed no lesions of the face.  No subsequent treatment for acne is shown.  A master problem list listed dates of occurrences of acne as taking place in February 1998 and March 1998.  No other skin problem is shown in the service treatment records, to include no mention of lesions of the hands.  

Postservice private treatment records from 2001 to 2004 primarily address other medical issues, with no significant findings of skin problems.  Of note, records from February 2002, April 2002 and February 2004 addressing other medical problems noted the skin to have no rash or significant lesions.  

National Guard records from 2004 show that on examination in May 2004, his skin showed two well healed buttock scars, with no other skin findings noted.  In the accompanying report of medical history he answered "no" to having skin diseases, and to having any tumors, growths, cysts or cancer.  

The Veteran underwent a VA examination in May 2010 with claims file reviewed.  The Veteran reported hyperkeratotic lesions over the bilateral second proximal interphalangeal (PIP) joints.  He stated that this began in service but a review of the claims file contained no reference to the skin condition.  On contacting the Veteran's dermatologist, the examiner was told that the likely diagnosis of this condition was lichen simplex chronicus.  This was being treated with Clobetazine and Cordian tape.  Per the Veteran, this condition was persistent but had not progressed beyond the PIP.  Examination was significant for non bleeding hyperkeratotic rashes over the bilateral PIP joints.  No other significant findings of the skin were recorded.  The diagnosis was as likely as not lichen simplex chronicus in the bilateral PIP.  The onset was not clear, but there was no data in the service treatment records to support an onset in service. 

As noted above in the duty to assist/VCAA discussion, the Veteran has repeatedly failed to report for additional VA examinations that had been scheduled to further clarify the opinion as to the etiology of the Veteran's skin disorder, currently diagnosed as lichen simplex chronicus.  

Based upon the available evidence of record, the Board finds it is not demonstrated that a chronic skin disorder, currently diagnosed as lichen simplex chronicus, and affecting only his fingers, was manifest or aggravated during active service.  Objective medical findings of this disorder are first shown in May 2010, more than 10 years after separation from active service. The Board acknowledges that the Veteran was diagnosed with acne in service, which was resolving by June 1998, but no skin disorder particularly affecting the hands was shown in the service treatment records.  His reserve records are also noted to show no evidence of skin problems other than well healed buttock scars shown in the May 2004 examination.  Additionally, the record includes no competent medical opinion establishing a nexus or medical relationship between lichen simplex chronicus, and affecting only his fingers, diagnosed post-service in the May 2010 VA examination and any skin disorder treated or noted during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  The examiner in the May 2010 examination determined that the onset of this particular skin disorder was unclear, but felt that there was no data in service to support an onset in service.  The Veteran was given the opportunity to have another VA examination in order to obtain another opinion that considered the skin problems of acne treated in service; however, the Veteran failed to report to such an the examination.  Consequently, the Board finds that entitlement to service connection for a skin disorder is not warranted as the preponderance of the evidence is against service connection. 

The Board has carefully considered the Veteran's statements regarding the time of onset of his skin disorder affecting his fingers as beginning in service.  However, the lack of any treatment for any skin problems affecting his fingers, with no formal diagnosis of the lichen chronicus until May 2010 weighs against the credibility of his contentions.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is, of itself, a factor that tends to weigh against a claim for service connection.  Maxson supra.  His credibility as to this skin disorder being a chronic condition dating back to active service is also strained by his report of medical history for his National Guard examination in May 2004, in which he denied having any skin diseases, or skin growths of any sort.  

While the Board does not doubt the sincerity of his belief that his current skin disorder is a result of his active service, resolution of this claim turns on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, while the Veteran is competent to say he had skin problems affecting his hands in service, with acne shown to have been treated in service, the Veteran is not competent to say that his currently diagnosed lichen simplex chronicus is the result of service, or is related to the acne treated therein.  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

Given the absence of credible evidence that the Veteran's current lichen simplex chronicus affecting his fingers began in service and the absence of any opinion that the Veteran's current skin disorder is related to service the Board must also find that the preponderance of the evidence is against the claim for service connection for a skin disorder. 

Factual Background and Analysis-- Left Knee disorder

The Veteran claims entitlement to service connection for a left knee disorder.  He specifically alleges that he injured this knee in a fall while running during basic training.  His written lay statements and testimony from a September 2005 hearing allege that after he injured his knee in basic training, he continued with problems with the knee during service, and had to later wrap his leg up in order to do further physical training.  

The Veteran's lower extremities were normal on entrance examination in February 1996, and he denied any knee problems or other orthopedic issues in the accompanying report of medical history.  Service treatment records show that in June 1996 he was seen for a two week history of left knee pain, and denied any trauma.  Following physical examination he was assessed with left ilioltibial band (ITB) strain.  He continued to be seen for ongoing problems with the left knee in July 1996 that continued to be assessed as strained ITB.  One of the records from July 1996 indicated that the left knee symptoms of pain occurred with running during basic training and continued to be aggravated by running and walking.  Later in July 1996, the complaints of unresolved ITB syndrome were described as feeling 50 percent better, although plans were made to refer him to physical therapy for further evaluation.  

Postservice private treatment records from 2001 to 2004 primarily address other medical issues.  However a November 2001 record noted complaints of left leg pain with increased edema and induration into the left anteriolateral area.  The area was opened at the cruciate and aspirated, with no pus.  He felt better after the procedure and there was no more induration.  A February 2002 note addressing symptoms of chest tightening and shortness of breath also noted findings of tingling in the left knee.  

National Guard records from 2004 show that on examination in May 2004 his lower extremities were normal and in the accompanying report of medical history he answered "no" to having knee trouble.  

The Veteran underwent a VA knee examination in May 2010, with the claims file reviewed.  Review of the service treatment records reportedly did not show complaint or treatment for a left knee injury.  However the Veteran stated at this examination that he fell and injured his knee on a rock during basic training.  He indicated that the next day he developed swelling and was given crutches for several weeks.  He also stated he had two other injuries to the left knee in service.  He currently followed up with an outside medical provider.  His symptoms were generally numbness and tingling around the left knee and lower legs about twice a week.  They were triggered by walking and prolonged sitting.  He also had intermittent swelling every other month that lasted 3 to 4 days.  Examination revealed the left knee had 0-80 degrees of motion, with up to 120 degrees flexion with pain.  Tests for instability or other knee deformity were negative.  He had tenderness to palpation around the top of knee.  He had no effusion.  There was no change in motion after three repetitions.  The X-ray findings were noted to show a diagnosis of rule out DJD/left knee injury.  The final diagnosis was likely recurrent left knee strain without bony or soft tissue abnormality on X-ray, and mild painful range of motion.  Review of the claims file was said to not support for his reported injuries.  Therefore without additional evidence, it was less likely that the onset of his left knee strain was in service.

As noted above in the duty to assist/VCAA discussion, the Veteran has repeatedly failed to report for additional VA examinations that had been scheduled to further clarify the opinion as to the etiology of the Veteran's left knee disorder.  

Based upon the available evidence of record, the Board finds it is not demonstrated that a chronic left knee disorder, currently diagnosed as likely recurrent left knee strain, was manifest or aggravated during active service.  Nor is it shown that he developed arthritis of the left knee within one year of his discharge from service in May 1999.  

Objective medical findings of this currently diagnosed disorder are first shown in May 2010, more than 10 years after separation from active service.  38 C.F.R. §§ 3.303 , 3.308.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  The Board acknowledges that the Veteran was diagnosed with ITB strain in service, which was getting better by July 1996.  Post service he did not have any records showing recurrence of this disorder, although he did have fluid from the left leg drained in November 2001, and some complaints of tingling in the left knee reported in February 2002, with no specific diagnosis of this manifestation.  His reserve records are also noted to show no evidence of left knee problems in the May 2004 examination.  

Additionally, the record includes no competent medical opinion establishing a nexus or medical relationship between the recurrent left knee strain, diagnosed post-service in the May 2010 VA examination and the ITB strain/syndrome treated or noted during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  The examiner in the May 2010 examination determined that it was less than likely that his current left knee strain had its onset in service, as review of the claims file was said not to support his reported injury in service.  The Veteran was given the opportunity to have another VA examination in order to obtain another opinion that considered the ITB strain or syndrome treated in service; however, the Veteran failed to report to such an examination.  Consequently, the Board finds that entitlement to service connection for a left knee disorder is not warranted as the preponderance of the evidence is against service connection. 

The Board has carefully considered the Veteran's statements regarding the time of onset of his disorder affecting his left knee as beginning in service and continuing thereafter.  However, the lack of post service evidence showing continued problems with an ITB strain or syndrome, with no diagnosis of left knee strain until May 2010, weighs against the credibility of his contentions.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is, of itself, a factor that tends to weigh against a claim for service connection.  Maxson supra.  His credibility as to this left knee disorder being a chronic condition dating back to active service is also strained by his report of medical history for his National Guard examination in May 2004, in which he denied having any knee or joint problems.  

While the Board does not doubt the sincerity of his belief that his current left knee disorder is a result of his active service, resolution of this claim turns on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, while the Veteran is competent to say he had knee problems in service, with left knee problems shown to have been treated in service, the Veteran is not competent to say that his currently diagnosed left knee strain is the result of service, or is related to the left ITB strain that was treated therein.  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

Given the absence of credible evidence that the Veteran's current left knee disorder began in service and the absence of any opinion that the Veteran's current left knee disorder is related to service, or developed arthritis within the first postservice year, the Board must also find that the preponderance of the evidence is against the claim for service connection for a left knee disorder on a direct or presumptive basis. 


ORDER

Service connection for a skin disorder is denied.

Service connection for a left knee disorder is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


